Citation Nr: 1121835	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-35 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to more than three months eligibility for Post 9/11 GI Bill education benefits.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from January 1988 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1976 to August 1980.  The Veteran earned entitlement to VA education benefits under Chapter 34 of Title 38 of the United States Code as a result of his service.

2.  The Veteran used 45 months of VA Chapter 34 educations benefits.  

3.  The Veteran served a second period of active duty from January 1988 to June 2005.  He earned eligibility for VA education benefits under the Post 9/11 GI Bill.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than three months of eligibility for Post 9/11 GI Bill education benefits.  38 U.S.C.A. §§ 3311, 3312, 3695 (West Supp. 2010); 38 C.F.R. § 21.4020 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from August 1976 to August 1980 and from January 1988 to June 2005.  He submitted his current claim for VA education benefits in November 2009.

VA database printouts associated with the education file show that the Veteran was previously entitled to education benefits under the Vietnam Era GI Bill detailed at Chapter 34 of Title 38 U.S. Code.  His eligibility for the education benefits was based on his initial period of active duty.  The same printouts reflect that the Veteran used the 45 months of benefits he was entitled to under that education benefits program.  See 38 U.S.C.A. § 3461 (West Supp 2010).  

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

Eligibility for Post 9/11 GI Bill benefits, or Chapter 33 benefits, can be established based on a number of different combinations of active service and dates of service.  As noted, the Veteran had active service on, and after, September 11, 2001.  In this case, the Veteran has established his eligibility for Chapter 33 benefits by serving an aggregate of at least 36 months on active duty after September 11, 2001; and, after completion of such service, was placed on the retired list with honorable service.  See 38 U.S.C.A. § 3311(b)(1), (c)(2) (West Supp 2010).  

The Board notes that the maximum length of eligibility for Post 9/11 GI Bill benefits is 36 months.  See 38 U.S.C.A. § 3312(a) (West Supp. 2010).

The RO granted the Veteran a certificate of eligibility for his Post 9/11 GI Bill benefits in November 2009.  He was informed that he had three months of eligibility.

The Veteran submitted his notice of disagreement (NOD) in January 2010.  He acknowledged having received 42 months of VA education benefits that was based on his prior service.  He acknowledged the benefits were provided under the Vietnam Era GI Bill.  The Veteran contended that he should be entitled to the full 36 months of the new education benefits because it would be based on his second period of service, service that satisfied the eligibility requirements for Post 9/11 GI Bill benefits.  

The RO issued the Veteran a statement of the case (SOC) in May 2010.  The SOC explained that the Veteran could not receive more than 48 months total education benefits.  In light of his prior 45 months of benefits, he was only entitled to three months of Post 9/11 GI Bill benefits.

The Veteran perfected his appeal in June 2010.  He repeated his assertion that he should receive the full 36 months of additional benefits.  He contended that he received the prior education benefits as a result of his earlier service.  He said he served his second period of service under a different "contract" and should be entitled to maximum amount of the new education benefits.  He said that the three months of eligibility would be of little use in pursing any type of a program.

Although an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. §§ 3312(a), 3695(a)(4) (West Supp. 2010); 38 C.F.R. § 21.4020(a) (2010).  This limit is absolute and established by Congress.

Further, the United States Court of Appeals for Veterans Claims (Court), addressed a similar argument, albeit for different combination of VA education programs, in Davenport v. Principi, 16 Vet. App. 522 (2002).  The veteran in that case had two periods of service that made him eligible for VA education benefits.  His eligibility extended to Chapter 34 and Chapter 1606 (Chapter 1606, title 10 United States Code) education programs.  He had used 45 months of benefits under Chapter 34 and was determined to be eligible for only three months of benefits under Chapter 1606.  The Court held that the plain language of 38 U.S.C.A. § 3695(a) prohibited the award of benefits for an aggregate period of more than 48 months for education benefits under Chapter 34 and Chapter 1606.  

The Board has considered the Veteran's contentions that he should be entitled to the full 36 months of Post 9/11 GI Bill benefits potentially available based on his second period of service.  However, the law does not permit such a construction.  When the statute was passed to grant the Post 9/11 GI Bill benefits, Congress also specifically amended 38 U.S.C.A. § 3695(a)(4) to include Chapter 33 benefits under the prohibition of no more than 48 months of education benefits in the aggregate.

The Board notes that the RO specifically determined that the Veteran had used 45 months of benefits under Chapter 34.  The Veteran said he had used 42 months at the time he submitted his NOD.  The Board does not view the Veteran's statement as a disagreement with the determination of months of education benefits used.  Rather, given the facts that the Veteran never explicitly challenged the determination that he had used 45 months of benefits and that he has not raised the issue of entitlement to an additional three months of Post 9/11 GI Bill benefits, the Board finds that he did not disagree with the RO's determination.  Moreover, the Veteran's argument has been that he should receive the full 36 months of potential benefits as the three month period is of little or no value to him.  

The Board finds that the law is dispositive in this case and does not allow for the payment of more than 48 months total of VA education benefits.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for more than three months of eligibility for VA education benefits under the Post 9/11 GI Bill is denied. 

Finally, the Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2010).  However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the grant of the benefit sought by the Veteran.


ORDER

Entitlement to more than three months eligibility for Post 9/11 GI Bill VA education benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


